312 F.2d 255
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.SOUTHERN ELECTRONICS COMPANY, Inc., Respondent.
No. 14895.
United States Court of Appeals Sixth Circuit.
January 10, 1963.

Allison W. Brown, Jr., National Labor Relations Board, Washington, D. C., Stuart R. Rothman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, James A. Ryan, Attorney, National Labor Relations Board, Washington, D. C., on brief, for petitioner.
S. J. Milligan, Milligan, Silvers & Coleman, Greeneville, Tenn., for respondent.


1
Before CECIL, Chief Judge, WEICK, Circuit Judge, and BOYD, District Judge.


2
PETITION FOR ENFORCEMENT OF AN ORDER OF THE NATIONAL LABOR RELATIONS BOARD.


3
This cause is before the Court upon petition of the National Labor Relations Board, under and by virtue of the National Labor Relations Act, (Section 151 et seq., 29 U.S.C.) for enforcement of its order issued against respondent on November 8, 1961, and reported in 134 N.L. R.B. No. 2. This Court has jurisdiction of the proceedings, the alleged unfair labor practices having occurred in Mosheim, Tennessee, where respondent manufactures and ships electrical devices in interstate commerce.


4
The Board found that the respondent violated Section 8(a) (1), (3) and (4) of the Act, (Section 158, Title 29 U.S.C.) by its refusal, following a layoff, to reinstate five employees because of their union adherence and because they had given testimony at a Board hearing. The Board found that there was no violation of the Act by reason of the layoff.


5
The order in question herein requires the respondent to cease and desist from the unfair labor practices found by the Board and from discriminating in any manner against its employees in regard to their hire or tenure of employment. The order affirmatively requires the respondent to reinstate the five employees with reimbursement for lost pay and to post appropriate notices.


6
The cause was submitted to the Court upon the record, the appendices, briefs and oral arguments of counsel.


7
Upon consideration of the entire record before us, as a whole, we conclude that the findings and order of the Board are not supported by substantial evidence. Section 160(e), Title 29 U.S.C.; Universal Camera Corp. v. National Labor Relations Board, 340 U.S. 474, 490, 71 S.Ct. 456, 95 L.Ed. 456.


8
It is therefore ordered that enforcement of the order be denied.